Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D21-2406
    Lower Tribunal Nos. DOAH Case No. 19-5536, FCHR Case No.
                2019-16475, FCHR Order No. 21-071
                         ________________


                              Selwyn Titus,
                                  Appellant,

                                     vs.

                          Miami-Dade County,
                                  Appellee.



      An Administrative Appeal from the Florida Commission on Human
Relations.

     Selwyn Titus, in proper person.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and
William X. Candela, Assistant County Attorney, for appellee.


Before EMAS, LOGUE, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2